Mr. Justice Langford
delivered the following dissenting opinion: —
The court has full jurisdiction of this cause. The last •statute upon the subject now before the court is that of November 23,1883. Section 2 of this act provides as follows: “ That the Supreme Court shall hear and determine all causes removed thereto in the manner hereinbefore provided, wpon the merits thereof, disregarding all technicalities.” This cause has been removed to this court. Since its *24removal error has been assigned, and under our rules issues joined thereon. The act declares that this court, shall hear the cause on the merits and determine it upon the merits, and upon this hearing we must disregard all technicalities. There is no ambiguity nor uncertainty about the phrase “ hearing upon the merits.” The phrase has one clear meaning, and only one. The phrase was well understood before the legislative act and since. It is now understood by this court. It is used in rule 7 of this court, and it was used in the rules of this court at the time the act of 1883 was passed. By both sets of rules, a hearing on motions aside from the merits and a hearing upon the merits are distinguished. For this court to say that the legislature did not mean what its language plainly and unambiguously expresses, is equivalent to our saying that no act of the legislature shall bind or control this court. When the languuge of an act is plain, it is not within the province of the court to-disregard it. When ambiguous, the court may refer to-the context, the subject-matter, and the spirit and reason of the law, for the purpose of arriving at the meaning. Suppose we disregard the plain and clear import of the-language, and thus to avoid the law violate the first rule of construction. Refer to the context, and we find nothing to modify the meaning expressed. The subject-matter is the manner in which a case shall be heard, and we find nothing here to modify the express words. The spirit and reason of the law emphasizes the words of the-act. Right or wrong, it was a notorious fact that the-practice of this court had been to dismiss many cases without a hearing upon the merits. It is clear that this-act of 1883 was passed to prevent this practice in the future, because in the opinion of the legislature this-practice was contrary to public policy. Can it be then said that section 2 did not change the practice in this respect? If so, it is equivalent to saying that the legislature by section 2 meant nothing at all. Suppose we-*25take the statutory language, “All causes shall be tried on the merits,” and this court adopts the rule, “ No cause not brought up to the hearing in the exact manner prescribed by the rules of this court shall be tried upon the merits,.but shall be dismissed, and such hearing refused, such a rule would he in plain conflict with the statute. Is a rule of court in conflict with a statute valid? If such a rule would be void, can this court by its decision establish a rule indirectly which it could not establish directly? The argument as to the policy of the act is not one proper to be used by the court or in the court.. Such arguments should be used only in the legislature* The legislature is the sole judge of the policy of the act. This court has no right or power to judge of the policy. To do so is to assume legislative functions. For the-court to assume legislative functions is as evil as for the executive or legislative departments to assume judicial functions. Such assumptions are usurpations, and tend to subvert the very principles of the government upon which human rights are founded and maintained.
For the reasons aforesaid, it is my clear and decided opinion that no motion to affirm should be heard except it be founded upon the express or implied agreement of the parties, and no motion to dismiss ought to be entertained as to the entire case, except a want of jurisdiction as to the persons, or of any part of the subject-matter. If this court has jurisdiction of the persons and of any portion of the subject-matter, this court must try such subject-matter upon the merits.